PER CURIAM.
Plaintiffs/appellants, Harold L. Peirson and Dorothy Peirson, appeal from the entry of summary judgments rendered in favor of defendant/appellee, Collier County Roofing Corporation, in an action filed by appellants for personal injuries sustained by appellant, Harold Peirson, while in the employ of a subcontractor, as a result of the alleged negligence of an employee of another subcontractor. We reverse.
In making a motion for summary judgment the movant bears the burden of proving the absence of the existence of a genuine issue of material fact. Holl v. Talcott, 191 So.2d 40 (Fla. 1966). Here, the record contains nothing to resolve the issue of whether the general contractor and the owner of the premises were the same legal entity. See Jones v. Florida Power Corp., 72 So.2d 285 (Fla. 1954).
REVERSED and REMANDED for further proceedings consistent herewith.
BOARDMAN, C. J., and GRIMES and OTT, JJ., concur.